 MOTOR TRUCK SALES, INC. ,Motor Truck Sales,Inc.andFranklin P. Dixon. Case7-CA-11310April, 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn January 15, 1975, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, counsel for General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge and to adopthis recommended Order.-ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.The counsel for General Counsel has excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.Standard Dry WallP,oducts, Inc.,91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,195 1). Wehave carefully examined the record and find no basis for reversing hisfir dingsDECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on October 24, 1974, at Detroit, Michi-gan, pursuant to a charge filed by Franklin P.Dixon, anindividual, hereinaftersometimesreferred to as the ChargingParty or Dixon, and served by registered mail on Respondentone or about thesamedate, and upon a complaint and noticeof hearing issued by the Regional Director for Region 7 onSeptember 10, 1974, which was thereafter also duly served onRespondent. The complaintalleges thatRespondent violatedSection8(a)(1) and(3) of the Act, variously, by withholdingfrom the Charging Party certainwagerates and tool allow-ancesprovided by the contract between the Charging Partyand Local Union 299, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America603(hereinafter referred to as the Union), because the ChargingParty was not a union member, and that Respondent eventu-ally discharged him and has refused to reinstate him becausehe sought to join the Union and also because he sought cer-tain benefits under the contract. In its answer to the com-plaint, which was duly filed, Respondent denied the commis-sion of any unfair labor practices.For reasons which will appear hereinafter, I find and con-clude that Respondent has not violated Section 8(a)(1) and(3) of the Act in the particulars alleged by the complaint andI shall, accordingly, recommend that the complaint be dis-missed in its entirety.At the hearing, the General Counsel and Respondent wererepresented by counsel. All parties were given full oppor-tunity to examine and cross-examine witnesses, to introduceevidence and to file briefs. The General Counsel presented anoral argument at the conclusion of the hearing but Respond-ent waived this right.'A brief has subsequently been re-ceived from Respondent and has been considered.Upon the entire record' in this case including the briefand from my observation of the witnesses, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTMotor Truck Sales, Inc., is and has been at all timesmaterial herein a corporation duly organized under, and ex-isting by virtue of, the laws of the State of Michigan.At all times material herein, Respondent has maintainedits principal office and place of business at 4201 Central in thecity of Detroit and State of Michigan. Respondent is, and hasbeen at all times material herein, engaged in the sale, service,and distribution of new and used diesel trucks. Respondent'-s-aforementioned business location is the only facility involvedin this proceeding.During the fiscal year ending September 30, 1974, whichperiod is representative of its operations during all timesmaterial herein, Respondent in the course and conduct of itsbusiness operations sold, serviced, and distributed at its De-troit,Michigan, place of business, products valued in excessof $500,000 of which products valued in excess of $50,000were shipped to said place of business directly from pointslocated outside the State of Michigan.The complaint alleges, the answer admits, and I find thatRespondent is now and has been at all times material hereinan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits,and I find thatLocal Union299, InternationalBrotherhood of Chauffeurs,Warehousemen and Helpersof Americais, and has been atall times material herein,a labor organizationwithin themeaning ofthe Act.IThe Charging Party elected to have his case presented by the GeneralCounsel and did not participate in the hearing except as a witness2 I hereby grant the General Counsel's unopposed motion to correct therecord.217 NLRB No. 109 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIIRESPONDENT'S RELEVANT HIERARCHYThe complaint alleges, the answer admits, and I find that,at all times material herein, the following named personsoccupied these positions, and have been and are now supervi-sors of the Respondent within the meaning of Section 2(11)of the Act, and its agents: Richard Monahan, vice presidentand director of sales; Bill Monahan, sales coordinator; and AlFetty; foreman.IV BACKGROUND AND SEQUENCE OF EVENTS3Richard Monahan and Bill Monahan are, respectively, fa-ther and son.Respondent and the Union are parties to a collective-bar-gaining agreement effective from 1973 to at least 1976 whichprovides,inter alia,31-day union security; a wage rate of$4.15 per hour for yardmen helpers (less $.50 for new hires);a 30-day trial period for new employees; and employer-fur-nished uniforms and a tool allowance. This last provisionspecifies that:A tool allowance of $16.00 per month shall be paid toall employees who are required to have hand tools pay-able on the 15th of each month.The Charging Party, Dixon, began his employment withRespondent as a day laborer in early May 1974 and was paidat the rate of $2.25 per hour. As a day laborer, he was paiddaily in cash. In the beginning he worked cleaning the yardand later cleaning trucks parked in the yard and helping theyardman, Obie McCowin, to make repairs on the trucks. Inabout mid-May both the Monahans spoke to Dixon abouttaking regular full-time employment with Respondent. Dixondeclined these offers, however, pointing out that his financialposition at thetimewas such that he could not wait for 2weeks to get his paycheck,as a regularemployee would.Dixon continued to work as a day laborer until about June9 or 10.At about the latter date he was again approached by Rich-ard Monahan concerning full-time employment. On this oc-casion Dixon accepted a regular job from Richard Monahanat the rate of $3.25 per hour and the latter promised Dixona raise in September.BillMonahanwas present when thesearrangements were made.4Dixon began working as a regular employee on about June10 and received six uniforms at that time. He continued towork in the yard performing essentially the same duties asbefore -including minor truck repairs.When making suchrepairs, he used the tools of the yardman, Obie McCowin.3All dates are in 1974 unless otherwise noted4 I do not credit Dixon's further testimony that Richard Monahan, whenarranging to take Dixon on full time, asked Bill Monahan whether there wasany way they could keep Dixon out of the Union which Bill Monahan,according to Dixon, answered by saying that this could only be done bypaying Dixon on a commission or set salary basis The statement was deniedby Richard Monahan I do not credit Dixon's version because his testimonyas to the most important event in the case-his interview with RichardMonahan on July 15, the day of Dixon's eventual termination-is, in myjudgment, so unbelievable, in all the circumstances, that it colors his entirecredibility. Further, Dixon's discredited version of the interview in the Julyinterview relates to Dixon's claim, which I have discredited here, that Rich-ardMonahan expressed a desire to keep Dixon out of the Union.Dixon never used any of his own tools on the job nor was heever told that he would be required to use his own tools.About 2 weeks after June 10, Dixon spoke to the thenunionsteward, John Stewart, who inquiredas toDixon'swages.On learning that Dixon was being paid $3.25 Stewartadvised Dixon that Dixon should have started at $3.65 perhour, as provided by theunioncontract.Several days later Dixon spoke to, Bill Monahan about asalary increase and Bill Monahan agreed to speak to RichardMonahan about it. Bill Monahan thereupon went to see Rich-ard Monahan and informed the latter that the starting ratefor "apprentices" was $3.65 per hour. Richard Monahan,who does not normally hire employees, was unaware of thisbut put the raise into effect. Hence the Charging Party beganreceiving the regular contract rate of $3.65 per hour for anewly employed yardman's helper sometime between June 24and July 2 or 3.On or about July 11, Dixon spoke to the new union stew-ard, Darrell Ferguson, about joining the Union. The next dayFerguson gave Dixon some papers to fill out to enable himto joinDixon never completed these papers.On or about' July 15, a Monday, Dixoncameto work asusual.Under the Union's contract, as,previously noted, toolallowances are paid on the 15th of the month to all employeeswho are required to have hand tools. Dixon did not receivesuch a payment but learned from a fellow employee,. Bolton,in the bar across the street from Respondent's place ^i` husi- _ness that tool allowance checks had already been pas;e& outthat day by Al Fetty, the shop foreman. I conclude-thatDixon learned this information when he was in the bar at'lunchtime that day.'Dixon went back to Respondent'splace of business and asked Fetty if Fetty, had Dixon's toolallowance check. Fetty replied that he did not have a checkfor Dixon. Dixon then told Fetty that he, Dixon, would speakto Bill Monahan about the matter.According to Dixon, he then went to the office and askedBillMonahan, in the presence of the office secretary, Karen,about his tool allowance check. Bill Monahan, according toDixon,madea telephone call and, after completing it, toldDixon that Dixon was not eligible for the tool allowancebecause Dixon was not in the Union.'In themeantimeithad admittedly been reported to Rich-ard Monahan that Dixon had indicateda desireto join theUnion on the previous Friday when Monahan was on vaca-tion.Monahan testified that he had no objections to Dixonjoining the Union and, indeed, he stated he has had no prob-lems with the Union for 22 years. However, Monahan hadalready been considering laying off Dixon when McCowincame back from his vacation' and felt it unwise for Dixonto spend $100 or more tojointhe Union at a time when he5Ferguson testified that Dixon was in the bar at lunchtime and Dixonplaced the events which followed as occurring in the afternoon that day.6While neither Bill Monahan nor Karen testified, I would attach nosignificance to this comment, even if Bill Monahan made it, as Dixon claimsFor, as will appear, the arrangements for paying tool allowances have norelevance to the question whether Dixon was entitled to one And, as I willfind, he was not. Further, as will likewise appear, the payment of suchallowances to entitled employees "after" they loin the Union related to thetimeof such payments and not thereasontherefor7McCowin reported back to work the next day July 16. McCowin,however, stopped at the bar across the street on his last day off, July 15, aswill appear MOTOR TRUCK SALES, INC.was going to be out of work. After learning of Dixon's inten-tion to join the Union, Richard Monahan spoke to Fetty whoconfirmed that Dixon's 30-day new employee trial period wasabout up, which Monahan had not realized at the time. Rich-ardMonahan then asked Bill Monahan to send' Dixon toRichard Monahan's office. At aboutthis same timeRichardMonahan also learned that Dixon had inquired of Bill Mona-han about Respondent's failure to pay Dixon's tool allow-ance.At Bill Monahan's request, Dixon came into RichardMonahan's office. Richard Monahan began the interview ofDixon by noting that Dixon had been agitating about a toolallowance. Monahan went on to explain to Dixon that Dixondid not get a tool allowance. But Monahan did not have theopportunity to pursue his explanation, for, at this point,Dixon "blew up," said he didn't want any more of this kindof stuff and wouldn't work for such a place. Monahan repliedthat he might have to let Dixon go anyway but had firstwanted to "straighten" Dixon out on the tool money. Nofurther discussion of this or any other matter took place,however, because Dixon thereupon asked for his pay andwalked out of the office.8Shortly thereafter Bill Monahan gave Dixon most of hispay. Before leaving the premises Dixon spoke to Fergusonand told Ferguson that he had been fired.After hearing that Dixon had been "fired," Fergusoncalled the union hall and inquired what action he would beexpected to take asunionsteward. He was told by the busi-ness agentthat the Union required a copy of the dischargeship.Ferguson then sought out Bill Monahan and requested theUnion's copy of the discharge slip. Bill Monahan informedFerguson that Dixon had not been discharged but had quit.Richard Monahan shortly thereafter told Ferguson the samething.Ferguson recontacted Dixon who was still on the premisesand asked Dixon whether he had been fired or quit. Dixonthen admitted to Ferguson that Dixon "quit before he gotfired."9Thereafter Dixon left the premises and repaired to the baracross the street where he met McCowin, who was enjoyingthe last day of his vacation. Dixon told McCowin that he,Dixon, had quit Respondent. When McCowin asked for an8The foregoing findings as to this interview are based on the credibletestimony of Richard Monahan, as partially corroborated by Dixon to theextent that Dixon testified that Monahan brought up the matter of the toolallowance I do not credit Dixon's testimony that he was fired nor histestimony that related his claimed discharge to his efforts to join the Unionoi to his efforts to obtain the contractual benefit of a tool allowance. Myreasons for discrediting Dixon rest primarily on the credited testimony ofFerguson and McCowm, to be discussedinfra,that Dixon later told Fergu-son and McCown,separately, that he had not been discharged, but had quithis employment with Respondent9Ferguson credibly so testified as to this incident. I do not credit thegeneral denial of Dixon that he did not tell any other employee that he hadquit instead of being discharged Dixon's facial expression changed notice-ably when he made this denial.In crediting Ferguson I have considered his sincere demeanor on thestand, the undisputed sequence of the events of his conduct after Dixon atflu st claimedto Ferguson that Dixon had been fired and, finally, the fact thatDixon also later told another employee, McCowin, that he had not beendischarged but had quit. I have likewise considered Ferguson's testimony,which I credit, that Dixon had been drinking at the bar across the street fromRespondent's place of business at lunchtime on July 15.605explanation, Dixon stated that he had just gotten mad andquit. Dixon added that the rest of the employees were receiv-ing tool money but none was being paid to Dixon. With this,Dixon said, he had quit. Dixon specifically told McCowinthat the "old man" had not fired him.10Dixon came into work the next day, July 16, turned in theuniform he had been wearing the previous day and receivedhis final paycheck. He was not rehired by Respondent. Norhas he been replaced, although Respondent, as of the time ofthe hearing, has hired day laborers on two occasions to cleanup the yard.Concluding FindingsHaving concluded that Dixon quit it follows that he wasnot discharged because he sought to join the Union or toobtain the benefits of the union contract, as the complaintalleges.Apparently anticipating the possibility of such a finding,the General Counsel further argued at the hearing that, ifDixon quit, it was because he was constructively discharged.That is, says the General Counsel, Dixon quit for the reasonthat Respondent unlawfully deprived him of the contractualbenefit of a tool allowance."I likewise reject this contention. Dixon was not entitled tothe contractual tool allowance, as Richard Monahan in-formed Dixon before Dixon quit. Thus, Dixon did not useany of his own tools on the job prior to his discharge. Norwas he told that he would have to use his own tools when hewas hired. His situation was similar to that of Respondent'sgas station employees, who, although included in the contrac-tual bargaining unit, are not paid tool allowances."In view of the foregoing, I do not conclude that Dixon was10 These findings are based on the credible testimony of McCowm in this'regardMcCowin impressed me as an honest witness who testified in agenerally straightforward manner. While he was not an entirely articulatewitness, I do not believe that this impaired his credibility Thus, the GeneralCounsel pointed out to him a discrepancy between his testimony that Re-spondent's business slows down in the winter and a statement in his preheat-ing affidavit that work is busy in the winter, he adequately explained this,in my judgment, by his further testimony that when trucks are brought onto the lot in the winter, he is "really busy" for only about 2 or 3 weeks.As noted, I have discredited Dixon's general denial that he told anyonehe had quit rather than being discharged I likewise discredit his contraryversion of his meeting with McCownI1CitingCapital Electric Power Association,171 NLRB 216 (1968).i2While there was testimony from both Ferguson and McCowin thatthose employees who are given tool allowances do not receive such allow-ances until after they join the Union, this does not alter the fact that the toolallowances are only paid to those employees who are required to use theirown tools in their work.In any event it appears that the payment of tool allowances to employeesentitled to such allowances "after" they have joined the Union is paid onlyat that point in time and not because they have joined the UnionI reach this conclusion on the basis of an analysis of contractual provisionsfor new employee trial periodsand unionsecurity and the contractual pre-conditions for other employee benefits Thus, under the contract, the 30-daynew employee "trial period" almost precisely coincides with the 31-daygrace period after which a new employee is required to join the Union. Andemployees are not provided with seniority nor are health, welfare, andpension fund payments made in their behalf until after they have completedtheir 30-day trial period.In these circumstances it appears that the grantingof tool allowances "after" an employee has joined the Union is not becausehe has done so but is rather for the reason that he has completed his 30-daytrial period which ends,coincidentally, at the point he is required to join theUnion and this same coincidence occurs in respect to the time frame for thereceipt of other benefits under the contract 606DECISIONSOF NATIONALLABOR RELATIONS BOARDconstructively discharged. Nor do I find that he was unlaw-fully deprived of a tool allowance, as the complaint furtheralleges.This brings us to theremainingallegation of the complaintthat Respondent did not pay Dixon his contractualwage ratefrom June 10, 1974, to July 2, 1974, because Dixon was nota member of the Union.I likewise perceive no merit in this allegation of the com-plaint.For, as I have found on the basis of the creditedtestimony, Richard Monahan did not state any desire to keepDixon out of the Union at the time Dixon was hired. Nor didRespondent ever thereafter state any desire to treat Dixondifferently from other employees because Dixon had not yetjoined the Union. While it is true that Dixon received $3.25,which is less-than the contractualwagerate of $3.65, for thefirst 2 or 3 weeks of his full-time employment, this was, Iconclude, due to a mistake on the part of Richard Monahan,who does not normally do the hiring of employees and themistake was readily corrected by Monahan whenitwas calledto his attention by his son,Bill.13I shall, accordingly, also recommenddismissalof this alle-gationof the complaint.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, andthe Union is a labor organization both within the meaning ofthe Act.2.Respondent did not discharge Dixon, actually or con-structively, in violation of Section 8(a)(3) or (1) of the Act.3.Respondent did not deprive Dixon of wages or otherbenefits provided in its collective-bargaining agreement withthe Union in violation of Section 8(a)(3) and (1) of the Act.[RecommendedOrder for dismissal omitted frompublication.]13While Dixon claimed that the salary increase to $3 65 was a raise whichhe requested of Bill Monahan, the fact remains that the new rate wasprecisely the rate called for by the contract for a new employee in Dixon'sclassification Further, Dixon was given the increase at a time when he wasnot a union member and had not yet sought to become one